Citation Nr: 0842808	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1992 and served in the Southwest Asia Theater from September 
1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In April 2007, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  In November 2008, 
the veteran testified during a video conference Board hearing 
at the RO before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A December 1993 RO decision denied entitlement to service 
connection for a bilateral knee disability based, in part, 
upon findings that there was no evidence in the service 
treatment records of any left knee disorder while in service.  
The veteran did not appeal this decision.

3.  Evidence added to the record since the 1993 RO decision 
is new and material and relates to an unestablished fact 
necessary to substantiate the claim.

4.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

5.  There is no competent medical evidence that the appellant 
has a diagnosis of a current left knee disability.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1993 rating decision 
denying service connection for a bilateral knee disability is 
new and material, and the claim must be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in July 2005 and January 2008.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claims, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in March 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the January 2008 letter. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement additional notices were required 
when a claimant sought to reopen a previously denied claim.  
However, given the affirmative outcome of the appellant's new 
and material evidence claim herein, the Board is satisfied 
that any deficiency in the required Kent notice is harmless 
error.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


New and Material Evidence Claim

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the veteran 
submitted a request to reopen his claim for entitlement to 
service connection for a left knee disability prior to August 
29, 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  New 
and material evidence meant evidence not previously submitted 
to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, must have been "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (prior to August 29, 
2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would likely change the outcome of the prior 
denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

In a December 1993 rating decision, the RO denied service 
connection for a bilateral knee disability based, in part, 
upon findings that the evidence demonstrated there was no 
treatment during service for a left knee disorder.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

The Board finds that the evidence added to the claims file 
since the December 1993 decision includes evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence includes a medical opinion from the May 
2003 VA examiner that diagnosed left knee mild chondromalacia 
patellae, with a history of arthroscopic surgery.  He also 
opined that it was as likely as not that an inservice injury 
from jumping off the back of a truck contributed to the 
veteran's bilateral knee condition.  As this evidence was not 
of record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.  

As the RO reopened and re-adjudicated the veteran's claim on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claim based 
upon the present record.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board notes the veteran has consistently 
asserted his entitlement to service connection for a left 
knee disability and that all VA duties to notify and assist 
required for service connection claims have been satisfied.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

(1) VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: 
    (i) Became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and 
    (ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
(2) (i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
        (A) An undiagnosed illness;
        (B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms:
        (1) Chronic fatigue syndrome;
        (2) Fibromyalgia;
(3) Irritable bowel syndrome; or
(4) Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic 
multisymptom illness; or
        (C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.
(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.
(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 
(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 
(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 
        (1) Fatigue 
        (2) Signs or symptoms involving skin 
        (3) Headache 
        (4) Muscle pain 
        (5) Joint pain 
        (6) Neurologic signs and symptoms 
        (7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory 
system (upper or lower) 
        (9) Sleep disturbances 
        (10) Gastrointestinal signs or symptoms 
        (11) Cardiovascular signs or symptoms 
        (12) Abnormal weight loss 
        (13) Menstrual disorders. 
(c) Compensation shall not be paid under this section: 
        (1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or 
        (2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or 
        (3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 
        (d) For purposes of this section: 
        (1) The term Persian Gulf veteran means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War. 
        (2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations. (Authority: 38 
U.S.C. 1117) 
38 C.F.R. § 3.31176 (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records include an April 1992 physical 
therapy record wherein it was noted that the veteran was to 
be treated for right hip and knee pain for three weeks due to 
a history of trauma.  It also was noted that the veteran 
denied any injury or previous problem and reported that pain 
was starting as well in his left knee.  An August 1992 
Medical Evaluation Board found bilateral foot pain as a 
medical defect, concluding that the veteran had symptomatic 
pes planus; knee pain was also noted.  The veteran's personal 
statement of August 1992 also listed some problems with the 
right knee, the right hip, and both feet but disclosed 
nothing regarding the left knee.  The veteran's 
contemporaneous report of medical history listed a trick 
right knee that gave out.  The report of the August 1992 
discharge examination revealed no abnormalities of the left 
knee.

The veteran underwent a VA examination in April 1993.  Among 
many problems, he complained of aching, stiffness, and pain 
in both knees, especially the right.  On examination, fine 
crepitation was felt within the soft tissue about each knee 
and full range of motion for each was noted.  There was no 
undue laxity of the ligaments of either knee and the patellas 
were freely movable.  Intermittent bilateral knee strain was 
diagnosed.  A May 1993 X-ray study of the left knee was 
negative.

A September 1994 VA medical record noted that the veteran 
complained of pain in all his joints, including both knees, 
and that this was probably related to his tour of duty in 
Saudi Arabia.  Physical examination of the left knee revealed 
a full range of motion, with no effusion, locking seen.  The 
knee was stable.  An X-ray film of the knee was normal.

An August 1995 VA medical examination noted no knee 
complaints or findings.  October and November 1995 VA X-ray 
studies of the left knee were normal.   

A June 1998 VA rheumatology clinic record revealed that the 
veteran presented with a fibromyalgia type pain and that the 
orthopedic clinic had found no organic problems causing his 
bilateral knee pain.  His knees were cool and no effusions 
were noted.

A July 1998 VA rheumatology clinic record noted that the 
veteran presented with a fibromyalgia-type pain and 
complained that his knees gave out spontaneously and not 
necessarily from pain.  The assessment was fibromyalgia, now 
more a regional knee pain.

A July 1999 VA magnetic resonance imaging (MRI) scan of both 
knees showed no evidence of a fracture and the knees were 
without osseous or arthritis abnormality.

A March 2001 VA medical record revealed that the veteran was 
seen for pain in both knees and that he requested an 
orthopedic evaluation for possible bilateral knee 
replacement.  An examination of the knees revealed no 
tenderness, effusions, erythema or laxity.  An X-ray study of 
the knee was normal.  A MRI of the left knee revealed medial 
plica with small bone effusion and a bone cyst in the femoral 
condyle.  

A June 2001 VA medical record revealed that the veteran had 
been referred for total knee replacements (apparently by 
another VA facility) after an arthroscopy of his right knee 
for osteochondritis dessicans.  It was noted that both knees 
were about the same, that they occasionally locked, that 
there was little or no crepitation in the knees during motion 
and there was no instability or fluid.  An X-ray study showed 
a normal left knee.

A September 2001 VA orthopedic clinic record revealed the 
impression of an orthopedist that the veteran's knee problems 
occurred while in service.  He noted that the veteran 
continued to have problems with both knees since service, 
that X-ray studies of his left knee were always within normal 
limits, and that he had been on numerous medications.

A November 2001 VA orthopedic clinic record noted that the 
veteran had surgery on both knees but that there were no 
operative reports for review.  While the veteran complained 
that his right knee was more painful than his left, 
examination showed clicks in the left knee.  The orthopedic 
surgeon noted an August 2001 MRI scan of the left knee which 
showed a small bone cyst in the distal femoral shaft with no 
evidence of meniscus or ligament injury.

A May 2002 VA orthopedic clinic record noted the left knee 
had no swelling or effusion and bony landmarks were 
nontender.  An X-ray study showed that both knees were 
normal.  The examiner noted a diagnosis of left knee distal 
femur small bone cyst, which could be an incidental finding.

An August 2002 VA orthopedic clinic record noted the 
veteran's knee symptoms were under control with non-steroidal 
anti-inflammatory drugs whenever necessary.  The orthopedic 
surgeon also noted the diagnosis for the left knee as a 
distal femur small bone cyst as an incidental finding.

The veteran underwent a VA examination in February 2003.  The 
veteran complained that his left knee had bothered him for 
the past 2 to 3 years with an intermittent dull ache.  On 
examination, the left knee revealed no effusion and no 
instability.  An X-ray study of the left knee was within 
normal limits.  The report of examination also noted the MRI 
scan done in August 2001 which showed medial plica and an 
incidental finding of bone cyst in the distal femoral shaft 
that represented nontraumatic pathology.  The February 2003 
VA examiner termed the left knee joint medial plica an 
anatomic variation and opined that it was less than likely 
that the veteran's left knee condition was the result of his 
right knee condition and that it was not related to service.

The veteran underwent a VA examination in March 2003.  The 
veteran complained that his joints, including both knees, 
were bothering him and that he had constant pain in the knees 
and sudden instability.  The veteran said that he wore braces 
on both knees.  On examination, there was no warmth, redness, 
swelling, tenderness or laxity in the collateral ligaments or 
meniscal cartilages of either knee and no crepitus was 
detected.  X-ray studies of both knees were normal.  The 
examiner opined that there did not seem to be any evidence of 
chronic disease in the left knee.

An April 2003 VA medical record revealed that the veteran 
noted that bilateral knee pain was very less noticeable 
during sunny warm weather.

During a VA examination in May 2003, the veteran reported 
that he injured both knees in service when he jumped off the 
back of a truck in 1990 while in the Persian Gulf, that he 
had surgery on both knees post-service, and that prolonged 
standing and cold and damp weather exacerbated his bilateral 
knee symptoms.  Examination of the left knee showed minimal 
tenderness in the retropatellar area with a click.  An X-ray 
study showed no acute fracture or dislocation in the left 
knee and no joint effusion.  The examiner diagnosed left knee 
mild chondromalacia patellae, with a history of arthroscopic 
surgery.  The examiner also opined that it was as likely as 
not that the inservice injury from jumping off the truck 
contributed to a current bilateral knee condition.

A September 2004 VA medical record noted that the veteran 
complained of chronic discomfort in both knees.

A November 2004 VA medical record noted the veteran's history 
that he hurt his right knee while on active duty in 1992 when 
he jumped from the back of a truck.  Recently his left knee 
had been hurting as well in the anterior aspect.  
Objectively, no effusion was noted.

A December 2004 VA X-ray study of both knees was essentially 
normal with no evidence of fracture, dislocation, bony 
destruction or osteoarthritic changes.

A January 2005 VA orthopedic clinic record noted some pain in 
the left knee.  It was noted that a MRI scan of the left knee 
revealed minimal degenerative changes in the medial 
compartment only.  On examination it was noted that the 
veteran could walk with a normal gait and could do a deep 
knee bend.

The veteran told a VA examiner in May 2007 that he injured 
both knees in service when he jumped out of the back of a 
truck while on maneuvers, but that he was able to continue on 
with his duties though he had pain in both knees.  He said 
that this improved over the course of time and that the pain 
had been more on the right than on the left side.  He 
complained of persistent pain since discharge.  He denied the 
use of any crutches or walking devices.  On examination, a 
mild right antalgic stiff knee gait was noted.  There was no 
effusion or synovitis of the left knee.  An X-ray study 
showed unremarkable bilateral knees.

An August 2007 VA examination addendum (by a reviewer 
different from the May 2007 examiner) was requested to 
provide a diagnosis for any left knee disorder and to provide 
an opinion on whether this condition was related to the 
veteran's service-connected bilateral pes planus with 
bilateral bunionectomies.  The August 2007 VA examiner noted 
that the previous examination of the left knee was normal as 
was the X-ray report.  Therefore, his diagnosis of the left 
knee was normal by examination and by X-ray.  He opined that 
it was not as likely as not that the veteran's current left 
knee condition was related to bilateral pes planus with 
bilateral bunionectomies because the veteran had problems 
with his feet before service and on a continuing basis while 
in service.  He also noted that the May 2007 examiner 
referred to the veteran's mild right antalgic stiff knee gait 
but did not note an abnormality on the left side, thus 
indicating at present that the veteran did not exhibit a gait 
placing undue stresses or an abnormal motion on his left 
knee.  

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records are 
negative for treatment for any left knee disorder, though a 
physical therapy record noted a complaint of pain in his left 
knee.  While he indicated during his hearings that he first 
complained about his left knee to a doctor handling his 
discharge physical for the Medical Board in August 1992, he 
admitted that he was not treated for his left knee in the 
remaining months until his actual discharge in December 1992.  
The veteran testified that Motrin took care of his pain.  
Medical Board documents and service treatment records do not 
reflect any left knee disorder.  In addition to the 
foregoing, the Board notes that the preponderance of the 
post-service medical evidence is also negative for any 
indication that the appellant currently has any left knee 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Most recently, the August 2007 VA examiner diagnosed a normal 
left knee by examination and by X-ray.  The Board notes that, 
as noted above, the veteran told some VA medical personnel, 
such as the May 2003 VA examiner, of an inservice injury to 
his left knee that is not noted in his service treatment 
records.  Some of the post-service VA medical evidence also 
reflects that the veteran reported surgery on his left knee 
some years after discharge, but there is no medical evidence 
of any surgery to the left knee and the veteran denied the 
same during his video conference Board hearing.  Inaccurate 
factual predicates provided by the veteran undermine any 
medical opinions about the left knee that were based on the 
veteran's narrative history.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

Simply put, in the absence of proof of a present left knee 
disability, there can be no valid claim.  As there is no 
competent evidence that the appellant currently has a left 
knee disorder, or residuals thereof, service connection for a 
left knee disability on a direct basis, or as an undiagnosed 
Persian Gulf War illness, or as secondary to the veteran's 
service-connected pes planus with bilateral bunionectomies, 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a left knee disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is reopened 
and allowed.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


